Per Curiam:
The first three assignments of error do not conform to the Rules of Court. The fourth alleges that the court below erred in not affirming the appellant’s first point, which point was as follows:
“ That a natural-gas company has no right in law to set off against damages for right of way, any benefits, either general or special, which may accrue to the property by reason of the presence of its line. ”
The natural-gas act of 1885, provides that if the company cannot agree with the owner as to the amount of damages, the *306viewers shall “ assess the damages proper to be paid to the property owner for the easement.” Beyond this, the act fixes no measure of damages. In the case of railroads, and in some other instances where corporations are clothed with the power of eminent domain, the legislature has provided that the damages shall be determined after a fair and just comparison of the advantages and disadvantages to the property taken: See § 11, act of February 19, 1849, P. L. 84. We have therefore only the constitutional provision, that “ just compensation for property taken, injured or destroyed,” shall be made by a corporation which takes private property for public use by virtue of its right of eminent domain. What is “ just compensation ?” Is it anything more than the surplus of damage over the special benefits conferred? The legislature has practically said that this fills the constitutional requirement when land is taken by a railroad corporation. And if it does so in that instance, why not in the case where land is taken by a gas company ? The landowner is entitled to no more than “ just compensation.”
Judgment affirmed.